Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 5, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 1 is objected to because of the following informalities, including typographical and grammatical errors:  Claim 1 cites “opening when detect”. Examiner recommends that the Applicant should amend the claim to cite “opening when it detects” in line 11.
Claim 2 is objected to because of the following informalities:  Claim 2 cites “downstream died of the fault”. Examiner recommends that the Applicant should amend it to cite “downstream side of the fault” in line 12.
Claim 3 is objected to because of the following informalities:  Claim 3 cites “determining that it within a Zone - 1”. Examiner recommends that the Applicant should amend it to cite “determining that it is within a Zone - 1” in line 3.
Claim 16 is objected to because of the following informalities:  Claim 16 cites “on only side of” in line 9. Examiner recommends that the Applicant should amend it to cite “on only one side of” or “only a first side of”.
There is an excessive gap between lines 17 and 18 of claim 16 that can be removed by amendment in applicant’s forthcoming response.
Claim 19 is objected to because of the following informalities:  Claim 19 cites “downstream died of the fault”. The examiner recommends that the Applicant should amend it to cite “downstream side of the fault” in line 9.

Allowable Subject Matter
4.	Claims 3 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcoming the objections to claims 1, 2, 3, 16 and 19 as set forth above, with the examiner’s suggestions for overcoming the objections.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
 	With respect to claim 3, the prior art fails teach in combination with the rest of the limitations in the claim “wherein the first smart switch determines that it is closest to the fault on the upstream side of the fault by determining that it within a Zone- I for the fault on the upstream side of the fault.”
	Claims 4, 6, and 9 are rejected to due their dependencies on claim 3; claim 5 is rejected to due its dependency on claim 4; claim 7 is rejected to due its dependency on claim 6; claim 8 is rejected to due its dependency on claim 7; claim 10 is rejected to due its dependency on claim 9; claim 11 is rejected to due its dependency on claim 10; claim 12 is rejected to due its dependency on claim 11; claim 13 is rejected to due its dependency on claim 12;

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

6.	Claims 1, 2, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al (US2013/0024043A1) (herein after Shaffer et al), and further in view of Yadav et al (US2012/0203479A1) (herein after Yadav et al).

	In Re Claim 1, Shaffer et al teaches, an electric power fault detection, isolation and restoration system (Fig. 1, Para. [0021] FIG. 1 illustrates an example distribution (looped) feeder circuit 100 in a power grid) comprising a first substation breaker (Fig. 1, Para. [0046] XCBR-1) serving as an upstream power supply for an electric power line (Fig. 1, Para. [0021] For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop), a second substation breaker (Fig. 1, Para. [0046] XCBR-2) serving as a selectable downstream power supply for back-feeding the electric power line from the second substation breaker (Fig. 1, Para. [0021] For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop), and a plurality computer-controlled smart switches (Fig. 1, Para. [0021] one or more distribution automation (DA) devices 110 (a.k.a., switching devices or SDs) as shown, such as, for example, sectionalizers, reclosers, etc., may be present in order to provide for fault protection) configured to operate autonomously to isolate electric faults occurring on the electric power line (Fig. 1, Para. [0039] As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power); wherein the smart switches are programmed with operating logic operative to cause them to automatically isolate an electric power fault (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open “Fig. 4 is the grid system of Fig. 1 in normal operation without a fault. Fig. 5A is the grid system of Fig. 4 with a fault between SD-1 and SD-2”) occurring on the electric power line between an upstream smart Fig. 5A, Para. [0051] SD-1) located to the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2) and a downstream smart switch (Fig. 5A, Para. [0051] SD-2) to the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2), and to back-feed non faulted portions of the first circuit through one or more of the tie-switches (Fig. 5A, Para. [0051] while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly), without communications between the smarts switches and a central controller or among the smart switches at the time of fault isolation. (Fig. 1, Para. [0039] As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power. As part of the restoration process, some switches are opened and others are closed, thus altering the initial grid topology.)
	Shaffer et al fails to teach, comprising: a plurality of normally-closed Type-A switches, wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection to automatically open when it detects a fault, to automatically attempt to reclose and reopen when it continues to detect the fault, and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch. one or more normally-closed Type-B switches, wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss of voltage on both sides of the Type-B switch; one or more normally-open tie-switches, wherein each tie-switch is configured to automatically close when it detects a loss of power on only one side of the tie-switch, and to operate as a Type-A or Type-B switch once closed;
	In analogous art, Yadav et al teaches, comprising: a plurality of normally-closed Type-A switches (Fig. 6A, Para. [0052] switch 608a “Fig. 6A is a grid in normal operation without a fault. 608a is the normally-closed switch 1(NC S1)”), wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection (Fig. 7, Para. [0062] Sensor 758 may generally be a directional sensor that is capable of identifying a direction, for example, in which a high current is flowing “Fig. 7 is internal to all switches 608a – 608g”) to automatically open when it detects a fault, to automatically attempt to reclose and reopen when it continues to detect the fault (Fig. 7, Para. [0062] A switch may be part of an overall switch module which includes functionality in addition to the ability to open and close when a fault is detected), and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch (Fig. 6F, 6G Para. [0055] Similarly, when switch S1 receives a message from switch S2 that switch S2 is capable of stopping the fault current, then switch S1 closes “Fig. 6F shows 608a closing without reopening as shown in Fig. 6G”); one or more normally-closed Type-B switches (Fig. 6B, Para. [0052] switch 608c “Fig. 6B is Fig. 6A after occurrence of a fault 640”), wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss of voltage on both sides of the Type-B switch (Fig. 6B, Para. [0052] That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c; lost power); one or more normally-open tie-switches (Fig. 6B, Para. [0052] switch 608d), wherein each tie-switch is configured to automatically close when it detects a loss of power on only one side of the tie-switch (Fig. 6B, Para. [0052] That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c and one side of switch 608d lost power), and to operate as a Type-A or Type-B switch once closed. (Figs. 6F, 6G, Para. [0055] Characterizing a fault as a sustained fault may include, but is not limited to including, determining when switch modules 608a-608d have detected a sustained fault current followed by a trip action associated with the opening of a breaker in source 604a; Fig. 6F, Para. [0059] Also, because switch module 608c has also been identified as a child of switch 608b and has taken ownership of fault 640, and therefore remains often, switch module 608d may also close its switch. Thus, power may be restored to substantially all segments with the exception of the faulty segment. “Fig. 6F shows 608d closing without reopening as shown in Fig. 6G”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al to include the teaching of a plurality of normally-closed Type-A switches, wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection to automatically open when it detects a fault, to automatically attempt to reclose and reopen Yadav et al for the benefit of efficiently locating and isolating faults, and restoring power in an electrical network to minimize inconvenience to customers. [Yadav et al: [0005] Therefore, what is needed is a method and an apparatus that may efficiently locate faults, isolate faults, and restore power to customers that are affected by the faults. That is, what is desired is a method and an apparatus for dealing with faults in electrical networks that substantially minimizes inconvenience to customers.]

	In Re Claim 2, Shaffer et al in view of Yadav et al teaches the limitations of claim 1, which this claim depends on.
	Shaffer et al further teaches, the electric power fault detection, isolation and restoration system of claim 1, wherein the smart switches are further configured to automatically respond to an electric fault occurring on the electric power line, by: a first smart switch (Fig. 5A, Para. [0051] SD-1) determines that it is closest to the fault on the upstream side of the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100), and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR)); one of the Type-B switches (Fig. 5A, Para. [0051] SD-2) detects that it has lost voltage on both sides of the Type-B switch and therefore opens (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open,); one of the tie-switches (Fig. 5A, Para. [0051] SD-3) detects that it has lost voltage on only one side of the tie-switch and therefore closes (Fig. 5A, Para. [0051] while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly); a second smart switch (Fig. 5A, Para. [0051] SD-2) determines that it is closest to the fault on the downstream died of the fault, and therefore trips and locks open to isolate the fault on the downstream side with a portion of the electric power line back-fed through the tie-switch. (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open, while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly.)

In Re Claim 18, Shaffer et al teaches, an electric power system (Fig. 1, Para. [0021] FIG. 1 illustrates an example distribution (looped) feeder circuit 100 in a power grid) comprising a first substation breaker (Fig. 1, Para. [0046] XCBR-1) serving as an upstream power supply for an electric power line (Fig. 1, Para. [0021] For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop), a second substation breaker (Fig. 1, Para. [0046] XCBR-2) serving as a selectable downstream power supply for back-feeding the electric power line from the second substation breaker (Fig. 1, Para. [0021] For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop), and a plurality computer-controlled smart switches (Fig. 1, Para. [0021] one or more distribution automation (DA) devices 110 (a.k.a., switching devices or SDs) as shown, such as, for example, sectionalizers, reclosers, etc., may be present in order to provide for fault protection) configured to operate autonomously to isolate electric faults occurring on the electric power line (Fig. 1, Para. [0039] As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power), and an electric power fault detection, isolation and restoration system (Fig. 1, Para. [0021] FIG. 1 illustrates an example distribution (looped) feeder circuit 100 in a power grid); wherein the smart switches are programmed with operating logic operative to cause them to automatically isolate an electric power fault (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open “Fig. 4 is the grid system of Fig. 1 in normal operation without a fault. Fig. 5A is the grid system of Fig. 4 with a fault between SD-1 and SD-2”) occurring on the electric power line between an upstream smart switch (Fig. 5A, Para. [0051] SD-1) located to the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2) and a downstream smart switch (Fig. 5A, Para. [0051] SD-2) to the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2), and to back-feed non faulted portions of the first circuit through one or more of the tie-switches (Fig. 5A, Para. [0051] while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly), without communications between the smarts switches and a central controller or among the smart switches at the time of fault isolation. (Fig. 1, Para. [0039] As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power. As part of the restoration process, some switches are opened and others are closed, thus altering the initial grid topology.)
Shaffer et al fails to teach, comprising: a plurality of normally-closed Type-A switches, wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection to automatically open when it detects a fault, to automatically attempt to reclose and reopen when it continues to detect the fault, and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch. one or more normally-closed Type-B switches, wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss 
In analogous art, Yadav et al teaches, comprising: a plurality of normally-closed Type-A switches (Fig. 6A, Para. [0052] switch 608a “Fig. 6A is a grid in normal operation without a fault. 608a is the normally-closed switch 1(NC S1). Fig. 6B is Fig. 6A with a fault 640.”), wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection (Fig. 7, Para. [0062] Sensor 758 may generally be a directional sensor that is capable of identifying a direction, for example, in which a high current is flowing “Fig. 7 is internal to all switches 608a – 608g”) to automatically open when it detects a fault, to automatically attempt to reclose and reopen when it continues to detect the fault (Fig. 7, Para. [0062] A switch may be part of an overall switch module which includes functionality in addition to the ability to open and close when a fault is detected), and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch (Fig. 6F, 6G, Para. [0055] Similarly, when switch S1 receives a message from switch S2 that switch S2 is capable of stopping the fault current, then switch S1 closes “Fig. 6F shows 608a closing without reopening as shown in Fig. 6G”) one or more normally-closed Type-B switches (Fig. 6B, Para. [0052] switch 608c “Fig. 6B is Fig. 6A after occurrence of a fault 640”), wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss of voltage on both sides of the Type-B switch  (Fig. 6B, Para. [0052] That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c; lost power); one or more normally-open tie-switches (Fig. 6B, Para. [0052] switch 608d), wherein each tie-switch is configured to automatically close when it detects a loss of power on only one side of the tie-switch (Fig. 6B, Para. [0052] That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c and one side of switch 608d lost power), and to operate as a Type-A or Type-B switch once closed. (Fig. 6F, 6G, Para. [0055] Characterizing a fault as a sustained fault may include, but is not limited to including, determining when switch modules 608a-608d have detected a sustained fault current followed by a trip action associated with the opening of a breaker in source 604a; Fig. 6F, Para. [0059] Also, because switch module 608c has also been identified as a child of switch 608b and has taken ownership of fault 640, and therefore remains often, switch module 608d may also close its switch. Thus, power may be restored to substantially all segments with the exception of the faulty segment. “Fig. 6F shows 608d closing without reopening as shown in Fig. 6G”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al to include the teaching of a plurality of normally-closed Type-A switches, wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection to automatically open when it detects a fault, to automatically attempt to reclose and reopen when it continues to detect the fault, and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch. One or more normally-closed Type-B switches, wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss of voltage on both sides of the Type-B switch; one or more normally-open tie-switches, wherein each tie-switch is configured to automatically close when it detects a loss of power on only one side of the tie-switch, and to operate as a Type-A or Type-B switch once closed; taught by Yadav et al for the benefit of efficiently locating and isolating faults, and restoring power in an electrical network to minimize inconvenience to customers. [Yadav et al: [0005] Therefore, what is needed is a method and an apparatus that may efficiently locate faults, isolate faults, and restore power to customers that are affected by the faults. That is, what is desired is a method and an apparatus for dealing with faults in electrical networks that substantially minimizes inconvenience to customers.]

In Re Claim 19, Shaffer et al in view of Yadav et al teaches the limitations of claim 18, which this claim depends on.
Shaffer et al further teaches, the electric distribution system of claim 18, wherein the Fig. 5A, Para. [0051] SD-1) determines that it is closest to the fault on the upstream side of the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100), and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR)); one of the Type-B switches (Fig. 5A, Para. [0051] SD-2) detects that it has lost voltage on both sides of the Type-B switch and therefore opens (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open,); one of the tie-switches (Fig. 5A, Para. [0051] SD-3) detects that it has lost voltage on only one side of the tie-switch and therefore closes (Fig. 5A, Para. [0051] while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly); a second smart switch (Fig. 5A, Para. [0051] SD-2) determines that it is closest to the fault on the downstream died of the fault, and therefore trips and locks open to isolate the fault on the downstream side with a portion of the electric power line back-fed through the tie-switch. (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open, while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly.)

14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Shaffer et al in view of Yadav et al as applied to claims 1, 2, and 18, and 19 above, and further in view of Egolf et al (US2001/0034568 A1) (herein after Egolf et al).

	In Re Claim 14, Shaffer et al modified in view of Yadav et al disclose the limitations of claim 2, which this claim depends on.
	Shaffer et al modified in view of Yadav et al fails to teach, the electric power fault detection, isolation and restoration system of claim 2, wherein the first smart switch that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt; and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt.
	In analogous art, Egolf et al teaches, the electric power fault detection, isolation and restoration system of claim 2 (Fig. 1, Para. [0023] FIG. 1 is block diagram of an exemplary power distribution system 100), wherein the first smart switch (Fig. 1, Para. [0023] automatic power restoration device 110) that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol (Fig. 1, Para. [0017] Fuse Saving) selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt (Fig. 1, Para. [0017] In the Fuse Saving mode, the automatic power restoration device operates faster than a cooperating fuse, trying to clear a momentary fault); and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol (Fig. 1, Para. [0017] Fuse Clearing) selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt. (Fig. 1, Para. [0017] In the Fuse Clearing mode, the automatic power restoration device is configured so that a fault occurring beyond any fuse that is connected in series with such fault is cleared by the fuse without causing the recloser to operate.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al in view of Yadav et al to include the teaching of a first smart switch that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt; and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt taught by Egolf et al for the benefit of providing automated power restoration without risking components. [Egolf et al: [0007] it would thus be advantageous to develop apparatus and methods for providing automated restoration of power distribution systems that do not place the power restoration components at risk during a fault.] 

	In Re Claim 20, Shaffer et al in view of Yadav et al teaches the limitations of claim 19, which this claim depends on.
Shaffer et al modified in view of Yadav et al fails to teach, the electric distribution system of claim 19, wherein the first smart switch that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt; and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt.
In analogous art, Egolf et al teaches, the electric distribution system of claim 19 (Fig. 1, Para. [0023] FIG. 1 is block diagram of an exemplary power distribution system 100), wherein the first smart switch (Fig. 1, Para. [0023] automatic power restoration device 110) that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol (Fig. 1, Para. [0017] Fuse Saving) selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt (Fig. 1, Para. [0017] In the Fuse Saving mode, the automatic power restoration device operates faster than a cooperating fuse, trying to clear a momentary fault); and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol (Fig. 1, Para. [0017] Fuse Clearing) selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt. (Fig. 1, Para. [0017] In the Fuse Clearing mode, the automatic power restoration device is configured so that a fault occurring beyond any fuse that is connected in series with such fault is cleared by the fuse without causing the recloser to operate.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al in view of Yadav et al to include the teaching of a first smart switch that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt; and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt taught by Egolf et al for the benefit of providing automated power restoration without risking components. [Egolf et al: [0007] it would thus be advantageous to develop apparatus and methods for providing automated restoration of power distribution systems that do not place the power restoration components at risk during a fault.]

8.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Shaffer et al as applied to claims 1, 2, 18, and 19 above, and further in view of Yang et al (US2010/0161151 A1) (herein after Yang et al) and further in view of previously mentioned Yadav et al as applied to claims 14 and 20 above

	In Re Claim 15, Shaffer et al teaches, an electric power fault detection, isolation and restoration system (Fig. 1, Para. [0021] FIG. 1 illustrates an example distribution (looped) feeder circuit 100 in a power grid) comprising a first substation breaker (Fig. 1, Para. [0046] XCBR-1) serving as an upstream power supply for an electric power line (Fig. 1, Para. [0021] For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop), a second substation breaker (Fig. 1, Para. [0046] XCBR-2) serving as a selectable downstream power supply for back-feeding the electric power line from the second substation breaker (Fig. 1, Para. [0021] For example, power-lines 160 may bring electrical grid power from a distribution substation 120, e.g., via a circuit breaker (XCBR) 112 at each end of a loop); and a plurality computer-controlled smart switches (Fig. 1, Para. [0021] one or more distribution automation (DA) devices 110 (a.k.a., switching devices or SDs) as shown, such as, for example, sectionalizers, reclosers, etc., may be present in order to provide for fault protection) configured to operate autonomously to isolate electric faults occurring on the electric power line (Fig. 1, Para. [0039] As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power); wherein the smart switches are programmed with operating logic operative to cause them to automatically isolate an electric power fault (Figs. 4, 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2 in the feeder circuit 100. According to the topology and protection parameters as shown in FIG. 4, SD-1 may trigger protection to isolate the fault, and then based on conventional restoration techniques (e.g., FUR), DA device SD-2 may also open “Fig. 4 is the grid system of Fig. 1 in normal operation without a fault. Fig. 5A is the grid system of Fig. 4 with a fault between SD-1 and SD-2”) occurring on the electric power line between an upstream smart switch (Fig. 5A, Para. [0051] SD-1) to the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2) and a downstream smart switch (Fig. 5A, Para. [0051] SD-1) to the fault (Fig. 5A, Para. [0051] Referring to FIG. 5, assume that a fault occurs between devices SD-1 and SD-2), and to back-feed a non-faulted portion of the electric power line through the tie-switches (Fig. 5A, Para. [0051] while SD-3, the NOP, closes in order to provide power to consumers located between SD-2 and SD-3, accordingly), without communications between the smarts switches and a central controller or among the smart  switches at the time of fault isolation. (Fig. 1, Para. [0039] As noted above, once a fault is detected isolated the grid automatically attempts to restore power to grid segments which were cut-off from power. As part of the restoration process, some switches are opened and others are closed, thus altering the initial grid topology.)
	Shaffer et al fails to teach, a third substation breaker serving as another selectable 
	In analogous art, Yang et al teaches, a third substation breaker (Figs. 3-6, Para. [0033] third switch 314) serving as another selectable downstream power supply for back-feeding the electric power line from the third substation breaker (Fig. 6, Para. [0033] After the fault isolation action is confirmed, the master controller 104 sends the restoration logic to the third switch 314, and the third switch 314 is closed to provide a restoration path from the third substation 306 to the second load 318. This is shown in FIG. 6.);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al to include the teaching of, a third substation breaker serving as another selectable downstream power supply for back-feeding the electric power line from the third substation breaker, taught by Yang et al for the benefit of faster location and isolation faults, and restoring power in an electrical network in real-time. [Yang et al: [0027] As briefly noted above, the feeder automation logic executed by the master controller 104 allows for dynamic updates of the system configuration and the load profile and generation of fault resolution logic, based on a real-time system configuration and load profile, for fault location detection, fault isolation, and/or power restoration after the occurrence of a fault in the feeder network.]
	Shaffer et al modified in view of Yang et al fails to teach, comprising: a plurality of normally-closed Type-A switches, wherein each Type-A switch is configured to utilize direction-
	In analogous art, Yadav et al teaches, comprising: a plurality of normally-closed Type-A switches (Fig. 6A, Para. [0052] switch 608a “Fig. 6A is a grid in normal operation without a fault. 608a is the normally-closed switch 1(NC S1). Fig. 6B is Fig. 6A with a fault 640.”), wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection (Fig. 7, Para. [0062] Sensor 758 may generally be a directional sensor that is capable of identifying a direction, for example, in which a high current is flowing “Fig. 7 is internal to all switches 608a – 608g”) to automatically open when it detects a fault (Fig. 7, Para. [0062] A switch may be part of an overall switch module which includes functionality in addition to the ability to open and close when a fault is detected), to automatically attempt to reclose and reopen when it continues to detect the fault, and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch (Fig. 6F, 6G, Para. [0055] Similarly, when switch S1 receives a message from switch S2 that switch S2 is capable of stopping the fault current, then switch S1 closes “Fig. 6F shows 608a closing without reopening as shown in Fig. 6G”). a plurality of normally-closed Type-B switches (Fig. 6B, Para. [0052] switch 608c “Fig. 6B is Fig. 6A after occurrence of a fault 640”), wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss of voltage on both sides of the Type-B switch  (Fig. 6B, Para. [0052] That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c; lost power); a plurality of normally-open tie-switches (Fig. 6B, Para. [0052] switch 608d), wherein each tie-switch is configured to automatically close when it detects a loss of power on only one side of the tie-switch (Fig. 6B, Para. [0052] That is, within a first section 644a of network 600 an over current condition is detected, and within a second section 644b of network 600 the system detects that both sides of switch 608c and one side of switch 608d lost power), and to operate as a Type-A or Type-B switch once closed (Fig. 6F, 6G, Para. [0055] Characterizing a fault as a sustained fault may include, but is not limited to including, determining when switch modules 608a-608d have detected a sustained fault current followed by a trip action associated with the opening of a breaker in source 604a; Fig. 6F, Para. [0059] Also, because switch module 608c has also been identified as a child of switch 608b and has taken ownership of fault 640, and therefore remains often, switch module 608d may also close its switch. Thus, power may be restored to substantially all segments with the exception of the faulty segment. “Fig. 6F shows 608d closing without reopening as shown in Fig. 6G”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al modified in view of Yang et al to include the teaching of a plurality of normally-closed Type-A switches, wherein each Type-A switch is configured to utilize direction-to-fault and zone-based distance-to-fault detection to automatically open when it detects a fault, to automatically attempt to reclose and reopen when it continues to detect the fault, and to remain in its current position with no automatic opening when detect a loss voltage on both sides of the Type-A switch. One or more normally-closed Type-B switches, wherein each Type-B switch is configured to operate like a Type-A switch, except that each Type-B switch automatically opens when it detects a loss of voltage on both sides of the Type-B switch; one or more normally-open tie-switches, wherein each tie-switch is configured to automatically close when it detects a loss of power on only one side of the tie-switch, and to operate as a Type-A or Type-B switch once closed, taught by Yadav et al for the benefit of efficiently locating and isolating faults, and restoring power in an electrical network to minimize inconvenience to customers. [Yadav et al: [0005] Therefore, what is needed is a method and an apparatus that may efficiently locate faults, isolate faults, and restore power to customers that are affected by the faults. That is, what is desired is a method and an apparatus for dealing with faults in electrical networks that substantially minimizes inconvenience to customers.]

	In Re Claim 16, Shaffer et al in view of Yang et al, in view Yadav et al teaches the limitations of claim 15, which this claim depends on.
	Yang et al further teaches, the electric power fault detection, isolation and restoration system of claim 15, wherein the smart switches are further configured to automatically respond to an electric fault occurring on the electric power line, by: a first smart switch (Fig. 10, Para. [0050] upstream switch 708) detects the fault and determines that it is closest to the fault on the upstream side of the fault, and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side (Fig. 10, Para. [0050] By way of example, when the fault 1002 occurs, the upstream switch 708 can lockout to the open status after a reclosing sequence); a first Type-B switch (Fig. 11, Para. [0060] switch 714) detects that it has lost voltage on both sides of the first Type-B switch and therefore opens (Fig. 11, Para. [0060] Therefore, the restoration includes opening the switch 714); a first tie-switch (Fig. 10, Para. [0050] upstream switch 708) detects that it has lost voltage on only side of the first tie-switch and therefore closes to back-feed a non-faulted portion of the first circuit from the second substation breaker (Fig. 10, Para. [0050] By way of example, when the fault 1002 occurs, the upstream switch 708 can lockout to the open status after a reclosing sequence); the first tie-switch detects an overload condition, trips and locks open (Fig. 10, Para. [0050] By way of example, when the fault 1002 occurs, the upstream switch 708 can lockout to the open status after a reclosing sequence); a second Type-B switch (Fig. 11, Para. [0059] the switches 714) detects that it has lost voltage on both sides of the second Type-B switch and therefore opens (Fig. 11, Para. [0059] the switches 714; are assumed to be opened); a second tie-switch (Fig. 11, Para. [0059] switch 716) detects that it has lost voltage on only side of the second tie-switch and therefore closes to back-feed the non-faulted portion of the first circuit from the third substation breaker (Fig. 11, Para. [0060] Therefore, the restoration includes; closing the switches 716); a second smart switch (Fig. 11, Para. [0054] switch 710) detects the fault and determines that it is closest to the fault on the downstream died of the fault (Fig. 11, Para. [0054] with this example, the search for power restoration sources starts from isolation switch 710. The downstream nodes and connected switches are searched and stored), and therefore trips and locks open to isolate the fault on the downstream side with a portion of the first circuit back-fed through the second tie-switch. (Fig. 10, Para. [0050] In addition, the other switch connected to this node (switch 710) can also be identified and considered as the isolation switch that should be opened to isolate the faulty feeder section.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al in view of Yang et al, in view Yadav et al to include a first smart switch that detects the fault and determines that it is closest to the fault on the upstream side of the fault, and therefore trips, attempts to reclose to clear the fault, and locks open to isolate the fault on the upstream side; a first Type-B switch detects that it has lost voltage on both sides of the first Type-B switch and therefore opens; a first tie-switch detects that it has lost voltage on only side of the first tie-switch and therefore closes to back-feed a non-faulted portion of the first circuit from the second substation breaker; the first tie-switch detects an overload condition, trips and locks open; a second Type-B switch detects that it has lost voltage on both sides of the second Type-B switch and therefore opens; a second tie-switch detects that it has lost voltage on only side of the second tie-switch and therefore closes to back-feed the non-faulted portion of the first circuit from the third substation breaker; a second smart switch detects the fault and determines that it is closest to the fault on the downstream died of the fault, and therefore trips and locks open to isolate the fault on the  downstream side with a portion of the first circuit back-fed through the second tie-switch taught by Yang et al for the benefit of faster location and isolation faults, and restoring power in an electrical network in real-time. [Yang et al: [0027] As briefly noted above, the feeder automation logic executed by the master controller 104 allows for dynamic updates of the system configuration and the load profile and generation of fault resolution logic, based on a real-time system configuration and load profile, for fault location detection, fault isolation, and/or power restoration after the occurrence of a fault in the feeder network.]

s  17 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al in view of Yang et al, and further in view of Yadav et al. as applied in the rejection of claims 15 and 16 above, and further in view of Egolf et al.

In Re Claim 17, Shaffer et al in view of Yang et al, in view Yadav et al teaches the limitations of claim 16, which this claim depends on.
Shaffer et al in view of Yang et al, in view Yadav et al fails to teach, the electric power fault detection, isolation and restoration system of claim 16, wherein the first smart switch that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt; and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt.
In analogous art, Egolf et al teaches, the electric power fault detection, isolation and restoration system of claim 16 (Fig. 1, Para. [0023] FIG. 1 is block diagram of an exemplary power distribution system 100), wherein the first smart switch (Fig. 1, Para. [0023] automatic power restoration device 110) that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol (Fig. 1, Para. [0017] Fuse Saving) selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt (Fig. 1, Para. [0017] In the Fuse Saving mode, the automatic power restoration device operates faster than a cooperating fuse, trying to clear a momentary fault); and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol (Fig. 1, Para. [0017] Fuse Clearing) selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt. (Fig. 1, Para. [0017] In the Fuse Clearing mode, the automatic power restoration device is configured so that a fault occurring beyond any fuse that is connected in series with such fault is cleared by the fuse without causing the recloser to operate.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shaffer et al in view of Yang et al, in view Yadav et al to include the teaching of a first smart switch that locks open to isolate the fault on the upstream side of the fault is further configured to: during a first reclose attempt, to utilize a fuse-safe reclose timing protocol selected to prevent fuses on the electric power line from tripping in response to the first reclose attempt; and during a second reclose attempt, to utilize a fuse-trip reclose timing protocol selected to cause as least one fuse on the electric power line to trip in response to the second reclose attempt taught by Egolf et al for the benefit of providing automated power restoration without risking components. [Egolf et al: [0007] it would thus be advantageous to develop apparatus and methods for providing automated restoration of power distribution systems that do not place the power restoration components at risk during a fault.]

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson et al (US20070005193A1): ABSTRACT: A methodology and related system apparatus is provided for using and coordinating the use of information conveyed over communications to most efficiently and flexibly respond to abnormalities to reconfigure and restore service to end customers in commodity distribution systems in a manner to enhance the reconfigurability of the distribution system, e.g. circuit reconfiguration in an electrical power distribution system. Methodology is also provided to appropriately allocate system resources of the distribution system when so desired, e.g. to prevent the potential overloading of electrical power sources. In one illustrative arrangement, the methodology is characterized by resources at each node and communications of source allocation data or messages to other nodes to request and establish an appropriate allocation of system resources. In a preferred arrangement and especially useful for larger distribution systems, "teams" of nodes are defined in the distribution system having associated switching controls with the various teams communicating amongst each other to "negotiate" or work out the most efficient and expeditious reconfiguration of the system in response to fault conditions and other circuit abnormalities.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866